 In the Matter of THE HOUSTON PRESS COMPANYandCONGRESS OFINDUSTRIAL ORGANIZATIONSCase No. 16-R-1055.-Decided August 26, 1946Fulbright, Crooker, Freemancf;Bates,byMr.W. N. Arnold,ofHouston,Tex., for the Company.Mr. J. E. Crossland,of Houston,Tex., for the Union.MissKatharine Loomis,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Congress of. Industrial Organizations,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of The HoustonPress Company,' Houston, Texas, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Glenn L. Moller, Trial Examiner. The hearingwas held at Houston, Texas, on May 11 and 12, 1045. The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the hearing theCompany moved to dismiss the petition on the ground that the news-boys involved in this proceeding are not its employees.2The TrialExaminer referred the motion to the Board. In its brief, the Companymoves for a dismissal of the petition on the further ground that theactivities of the newsboys have no susbtantial effect upon commerce.For reasons hereinafter stated the Company's motions are denied.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties wer afforded oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :'The name ofthe Company appearsas amendedat thehearing.The Company citesMatter of Houston Chronicle Publishing Company,28 N L R B.1043, insupport ofits position70 N L R B, No 48.660 THE HOUSTON PRESS COMPANYFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY661The Houston Press Company, a Texas corporation, is engaged atHouston, Texas, in the publication of a daily (excluding Sunday),newspaper known as The Houston Press. The average daily circula-tion of the newspaper is approximately 78,500 copies.The Companyuses annually in excess of 3,000 tons of newsprint, of which 40 percent,amounting in value to about $75,000, is shipped to its plant from points-outside the State of Texas.Approximately 8 percent of the adver-tising in The Houston Press originates from points outside Texas,In connection with its operations, the Company utilizes the services.of the United Press and the Scripps-Howard News Alliance.The Company does not deny and, indeed, appears to admit that.Its operations affect commerce.However, it contends that the active--local in character that they do not, in themselves, affect commerce..In view of our finding hereinafter that the newsboys are employees-and, also, in view of the well-established principle that it is not aprerequisite to the Board's jurisdiction that a specific determinationbe made that the duties of the particular employees sought to be rep-resented affect interstate commerce,' we see no merit to the Company's,contention.We find, therefore, that the Company is engaged in.commerce within the meaning of the National Labor Relations Act..II.THE ORGANIZATION INVOLVEDCongress of Industrial Organizations is a labor organization ad-mitting to membership employees of the Company.111.THE QUESTION CONCERNING REPRESENTATIONOn or about September 7, 1944, the Union requested recob Iition'from the Company as the bargaining agent for all street newsboysselling its papers in downtown Houston.The Company has refusedto grant such recognition on the ground that the newsboys are notits employees.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.8 SeeVirginia Electric ti Power Company v.N. L. R. B.,314 U. S. 469;Matter of City'National Bank and Trust Company,50 N. L. R. B.,516;Matter of The Northern TrustCompany,69 N L R B 652 662DECISIONS OF NATIONAL LABOR RELATIONS BOARD-IV.THE APPROPRIATE UNITA. The status of the newsboysThe Union seeks a unit of newsboys who sell The Houston Pressfrom fixed locations in downtown Houston.The Company takes theposition that the newsboys are not its employees but rather independ-ent contractors and, as such, are not entitled to the Act's protection.Although designated as newsboys, the individuals here concernedare mature men between the ages of 35 and 70 who depend upon thesale of papers as their sole source of livelihood.They have no finan-cial interest in their. sales locations and do not employ helpers toassist them in making sales.While the Company does not carry theseindividuals on its pay rolls or grant them the benefits of Social Se-curity,Workmen's Compensation, or Unemployment Compensation,it is nevertheless dependent upon them for street sales of its papersto the public.The street sales come under the general supervision ofthe circulation manager of the Company's circulation department, andunder the more immediate supervision of a street circulation managerand of three streetmen who are responsible to the street circulationmanager.The street circulation manager and the streetmen 4 arecarried on the Company's pay rolls and are admittedly its employees.The newsboys receive their papers from the streetmen at a pricedetermined by the Company, and sell the papers to the public at a.price likewise fixed by the Company and printed on the front page ofeach paper.5They settle their accounts with the streetmen at the endof each day, retaining for their earnings the difference between theprice at which they receive the papers and the price at which the papersare sold.Before the wartime gasoline shortage the streetmen delivered allfour editions of the paper to each newsboy either at his individualselling location or at a nearby "spot" fixed-by the streetmen as the placeof delivery.At the time of the hearing the Company had, in con-formity with an order of the Office of Defense Transportation thatonly two deliveries a day could be made at any one place, rearrangedits delivery system so that two of the four editions were obtained bythe newsboys from a substation the Company established in the down-town area.'4 All of whom are at times referred to herein as "streetmen."The Company in its brief points to an instance where newsboys sold papers at a footballgame for mole than the established price and refers to the receipt, upon occasion, of com-plaints from customers that newsboys have sold papers at more than this price.These,however, appear to be isolated instancesMoreover, we are of the opinion that, by printingthe price on the front page, the Company has effectively set the price of its product forpublic consumption.6 The Company's plant is 12 blocks from the center of the downtown area.The substa-tion is Niwithin 2 to 5 blocks of the spots of the newsboys who were witnesses at the hearing. THE HOUSTON PRESS COMPANY663In addition to fixing the place and the manner of delivery the Com-pany has always controlled the quantity of papers made available tothe newsboys.The streetmen estimate the number of papers whichwill be sold in the downtown area before making their deliveries. Inarriving at the proper number for distribution, they take into consider-ation both the number of papers usually sold by the particular news-boy and the news value of the particular edition.The record furthershows that the amount made available to the newsboys at the time ofthe hearing had also been affected by wartime rationing of paper.Onthose frequent occasions when the streetmen could not obtain papers inthe desired amount, they had distributed the number available to the,newsboys under instructions from Earl Buell, the circulation manager,to allot the papers equitably among the newsboys.Rationing had alsohad the effect of. limiting the number of unsold papers returnable forcredit.?The acquisition by the newsboy of his location has also been con-trolled by the Company.Thus, each of the seven newsboys whotestified at the hearing stated that he originally obtained his sellinglocation by inquiring of one of the streetmen whether a spot was"open."In those instances where a spot was available the newsboywas escorted to it and almost immediately supplied with papers. Inother instances the newsboy kept in touch with the streetmen until aspot was found for him. Indeed, the streetmen keep lists of appli-cants for the various corners.Because some of the spots are betterselling points than others newsboys have sought and been grantedtransfers, apparently upon a merit basis.With'respect to the extentof their locations,,newsboys have either been definitely instructed bythe streetmen or have understood' from the fact that they had beenassignedto particular locations, that their selling activities wererestricted to those spots.They have, in practice, so restricted theirareas of operation.'Although newsboys, some of whom regularly sellother Houston papers as well as The Houston Press, do leave theirspots to sell Sunday, holiday and extra editions of any of the papersthey handle, this appears to be an exception to the general practice andto be done with the approval of the streetmen.The newsboys inaAlthough Emmitt Skains, street circulation manager, denied that he had ever refused toaccept returns, newsboys testified that they had been instructed by streetmen to limitreturns at one period to 5 percent, and at another period to 10 percent, of the numberreceived.Walter It. Scott, a newsboy testified that on several occasions streetmen hadrefused to accept returns of 5 percent from him, and Benny Gomez, another newsboy,testified that Skains had on one occasion refused to accept more than 10 percent of hisunsold papers.8 P. L. Pierce, a newsboy, testified that he never sold "off his corner" because "they putsiteon that corner and I expect that is the only place they except me to sell papers."Lindsay Oklahoma Parks, another newsboy, testified that on being placed on his corner bySkains hewas instructed not to "bootjack." In newsboy parlance "bootjacking" meansto sell papers "wherever the newsboy wants to" in contrast to selling from a fixed location,and a "bootjacker" Is a newsboy who sells from no fixed location. 664DECISIONS OF NATIONALLABOR RELATIONS BOARDsuch situationsreturn to their establishedlocationsin order to sell theregular editionsof The HoustonPress.In this connection, the recordshowsthat the streetmen have, by restricting their deliveries to themen who sell at the established spots andrefusingto deliver to otherthan newsboys having fixed locations, effectively discouraged "boot-jackers" in the downtownHouston area .9The working schedule of the newsboys is also regulated by the Com-pany.Newsboys testified without contradiction that they had beeninstructed by the streetmen to be at their spots when the papers weredelivered; to stay on their spots until all papers were sold or untillunchtime; to go to lunch at 2 o'clock; and to "check in" at the sub-station before 8 o'clock.Streetmen have not hesitated to reprimandnewsboys who leave their spots during the usual working hours.Onesuch newsboy was reprimanded for takingtoo long aperiod for lunch,had his papers taken away from him, and was told by a streetmen thatthe latter was "through with him."Others, when found by the street-men to be away from their respective spots, have been instructed toreturn to them.Newsboys who sell both the Press and the Chroniclehave been told not to leave their spots to obtain the Chronicle.10Theinterest of the Company in the .continuousoperationof the spots isfurther made manifest by the fact that streetmen have selected sub-stitutes for newsboys who were ill or on vacation.`The streetmen. have also given the newsboys some instructions insalesmethods.With respect to the manner of operating their saleslocations, the newsboys keep their principal stock of papers in racksand often wear aprons containing pockets for change. In the pastsuch equipment was supplied by the Company, although at present thenewsboys furnish it themselves.The newsboys remove the papersfrom the rackin smallquantities and hold them under their armswhile they call out the names of the papers in order to attract the atten-tion of the public.Streetmen have not hesitated to instruct the news-boys that the Press should be displayed in a prominent manner.Thus,Newsboy Javers, who sells the Chronicleas wellas the Press, was toldby StreetmanReid,"I want you to hold the Press on the outside. Iwant the Press exposed and not the Chronicle at no time." In addi-tion, others have been repeatedly instructed to "push the Press."Also,on one occasion, when twostreetmenwere told by a newsboy that a0 Streetman Raymond Reid testified that if the newsboys were not restricted to regularselling locationswe would havea revolution on our hands in downtown Houston."Reidalso testified that he would refuse to deliver papers to a "hootjacker"who appeared at oneof the established spots.Skains,in answer to questions by the Trial Examiner,admittedthat if bootjackers were prevalent in the downtown area it would have a detrimentaleffect on the earnings of the men at the fixed spots and that it was to the advantage ofthe Company to keep experienced men on the spots.10Edmond R Javers,Walter R Scott,and Emery Shoup,the newsboy witnesses who sellboth papers,all testifiedthat theyhired boys to bring their Chronicles to them afterreceiving instructions that they were not to leave their spots for this purpose. THE HOUSTON PRESS COMPANY665complaint was apparently about to be lodged against him because hewas "hollering his papers too loud," they responded that he was to"keep hustling the same way" until they "told him different."Refusals by newsboys to comply with instructions have resulted insuch disciplinary action as the discontinuance of papers for weeks ormonths at a time, or removal from the location 11In theHearstcase 12 the Supreme Court was confronted with a some-what analogous situation to that presented here. In that case thenewsboys involved were mature men who worked as news vendors ona regular basis and were dependent on the proceeds of their sales fortheir livelihoods.They sold their papers from established spots and,although they bought and sold these spots among themselves, the pub-lisher reserved the right to approve each spotholder and to removehim from his spot for reasons of discipline or efficiency.The news-boys, who themselves hired helpers- to assist them in their sales, werenot carried on the publisher's pay rolls, nor did they enjoy the benefitsof Social Security or Unemployment Insurance.Their earnings con-sisted of the difference between the prices at which they sold the papersto the public and the prices at which they purchased them from thepublisher, the publisher controlling the buying and selling prices andalso the number of papers allotted to each newsboy.Although thenewsboys were given some latitude for the exercise of individual initia-tive in making their sales, the publisher controlled the broad termsand conditions of their work through the supervisory efforts of itsdistrict managers.These individuals gave the newsboys explicit in-structions as to their hours of work and, by measures varying inseverity from reprimand to dismissal, obtained compliance with theirinstructions.They also instructed the newsboys in methods of salestechnique and sought to enforce standards of good conduct and dili-gence during working hours. In its opinion the Supreme Court laiddown some general principles with regard to the meaning of "em-ployee" as used in the Act.The Court said that many service rela-tionships existed in which the individuals who performed servicespossessed characteristics of both independent contractors and of em-ployees and yet did not clearly fall within either group; that, withrespect to such workers, the economic facts surrounding the relation-ship rather than technical or common law concepts, were significant11Although Buell testified that he had instructed the streetmen not to "control" thenewsboys, Reid'sversion of such intructions was that "he didn'twant us to exerciseany more control over those boys than we had to " And neither Skains nor Reid, the twostreetmen who testified at the bearing,specifically denied any of the instances of instruc-tions,reprimands,or discontinuance of papers described above12N. L. R B v. HearstPublications, Inc, 322 U S 111This case came before the Courtas a result of the Board's decision inMatter of Stockholders Publishing Company, Inc..28N L. R B.1006, in which newsboys were found to be employees. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDin a determination of whether they were employees under the Act;and that "where all the conditions of the relation require protection,protection should be given."The Court then affirmed the Board'sfinding that the newsboys were employees.We are of the opinion that theHearstcase is controlling here.Thefacts in both cases are very similar.As in theHearstcase, the Com-pany's newsboys possess some characteristics of independent contrac-tors insofar as they sell papers other than those of the publisher anddo not receive some of the benefits incident to the conventional em-ployer-employee relationship.But like the publisher in theHearstcase, the Company exercises a substantial amount of supervision overthe newsboys' hours of work and sales methods.By this means andalso by its controls of sales areas, the prices of the papers and the num-ber allotted to each newsboy, the Company has in large measure con-trolled their economic existence.The newsboys involved here, likethose in theHearstcase, are mature men who depend on the sale ofpapers for their livelihoods.Moreover, unlike theHearstcase news-boys, they do not have financial interests in their spots or employhelpers.Thus, here, in some aspects, the economic facts surroundingthe relationship between the publisher and the newsboys appear tobe even more persuasive that there is an employee status within themeaning of the Act than they were in theHearstcase.Applying theprinciples of that case to the facts in the instant case, we are convinced,in view of all the conditions pertaining to the relationship betweenthe newsboys and the Company, that the newsboys are the type ofworkers who are entitled to the Act's protection.Accordingly, wefind that the newsboys involved in this proceeding are employees with-in the meaning of Section 2 (3) of the Act.In reaching our decision, we have considered, but cannot agree with,the Company's contention that the case ofMatter of Houston Chron-iclePublishing Company, supra,in which we held that the newsboysthere involvedwerenot employees within the meaning of the Act, iscontrolling on theissueof employee status for the Company's newsboyshere involved.The facts in that case are distinguishablefrom thosepresented here.We note especially that,- in theChroniclecase, thenewsboys selected their ownsales locations, the publisherapparentlynot expecting that sales would be restricted to particularareas, andthat the publisher "exercised no supervision or controlover the news-boys' activities on the street with respect to the mannerand methodsused in news vending."And wealso notethat there is nothing in thatcaseto show the existence of economic facts surrounding the relation-ship between the newsboys and the publisher similar to those broughtout in this record. THE HOUSTON PRESS COMPANY667Also, in arriving at our decision in the instant case, we are cognizantof our recent decision inMatter of Philadelphia Record Company13in which we held that the publisher's house-to-house newspaper carrierswere not employees within the meaning of the Act. The facts of theRecordcase are also distinguishable from those in this case. In theRecordcase the carriers themselves bought and sold the sales areas,termed routes, which they operated; they also set the boundaries oftheir routes, subdivided them, and added to them by the purchase ofadditional routes.The publisher took little part in these transactionsand, moreover, had not in recent years ordered a carrier to dispose of aroute, to alter its boundaries, or to subdivide it.The carriers, manyof whom employed helpers to assist them in the actual delivery of theirpapers, operated their routes under virtually no instructions fromthe publisher regarding the details of their work, and they were freeto compete with the publisher in the wholesaling of the publisher'spapers, to sell out-of-town papers, and even to sell miscellaneouscommodities unconnected with their relationship to the publisher ontheir routes.Although the publisher set the buying and selling pricesof the paper, it was the carriers who determined how many paperswould be needed to supply their customers and that number wasuniformly furnished them.We concluded that the earnings of thecarriers depended in large measure on their own energy and resource-fulness rather than upon controls set by the publisher and that all theeconomic facts surrounding the status of the carriers indicated thatthey were more nearly independent contractors rather than employeesunder the Act.Our decision in theRecordcase was premised, as isour decision here, on an application of the principles of theHearstcase.B. The unit findingThe Union contends that the unit should be comprised of the news-boys who regularly sell The Houston Press from fixed locations inthe downtown Houston area, excluding bootjackers and route carrierswho deliver the newspaper to residential subscribers.Although theCompany takes the position that no unit of newsboys is appropriate,it appears to contend that, in the event the Board does make a unitfinding, bootj ackers should be included in the unit.In theHearstcase we excluded bootjackers on the ground that theydid not have the same regular and continuing interests in their em-ployment as did the newsboys who sold from established spots.Forthe same reason, we shall exclude them here.We find, therefore, that all newsboys who regularly sell The Hous-ton Press from fixed locations in the downtown Houston area, exclud-13 69 N. 1, R B. 1232 668DECISIONSOF NATIONALLABOR RELATIONS BOARDing bootjackers, route carriers who deliver the newspaper to residen-tial subscribers, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed on the date ofthe Direction of Election herein, subject to the limitations and addi-tions set forth in the Direction.14DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3; as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The HoustonPress Company, Houston, Texas, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in thismatter asagent for the National Labor Relations Board, and subject to Article,III, Sections 10,and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed on the date of this Direction, including employeeswhodid not work on that date because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause andhave not been rehired or reinstated prior to the date of theelection, to determine. whether or not they desire to be representedby Congress of Industrial Organizations, for the purposes of collectivebargaining.14At thehearing Skainsdesignated the 49 locations at which thePress is regularly sold.A list of thelocationsis attached hereto as Appendix A in order to aid in theconductof the election. THE HOUSTON PRESS COMPANY669APPENDIX A1.Medical Arts Building2.Texas Company3.Capitol and Fannin4.Texas State Hotel5.Cotton Hotel6.Gulf Building7.Capitol and Travis8.Sacks9.Greyhound Bus Terminal10.Majestic Grill11.Nellie Esperson Building12.Neils Esperson Building13.Houston Trunk Factory14.Liggett Drug Store at Ruskand Main15.Second National Bank16.Forum Cafeteria17.West Building18.Scholl's Cafeteria19.Stowers20.Commerce Building21.One'sa MealatMain and Mc-Kinney22.Lamar Hotel23.Humble Building24. Continental Oil25.Union Station26.Ben Milani Hotel27.Petroleum Building28.Cotton Exchange29.Prairie and San Jacinto, also,called Bus30.Keystone Building31.Shell Building32.Sterling Building33.Fannin Pharmacy34.Rice Hotel35.Adams Hot Shop36.Walgreen's Store at Texas andTravis37.Barnacle Building38.Columbia Dry Goods Store-39.Citizens State Bank40.Owl, at Preston and Fannin.41.Court House42. Zindlers43.First National Bank44.Union National Bank45.Merchants and ManufacturersBuilding46. Southern Pacific Building47.Bowen Bus Depot48.Auditorium Hotel49.Great Southern Building